 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389                       `
     Telephone: (209) 372-0241
 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                           DOCKET NO. 6:16-MJ-0019-JDP
10
                         Plaintiff,
11
             v.                                           MOTION TO VACATE REVIEW
12                                                        HEARING AND NOTICE OF
      CHRISTOPHER VALENZUELA,                             WITHDRAWAL OF STATEMENT OF
13                                                        ALLEGED PROBATION VIOLATION(S);
                         Defendant.                       AND ORDER THEREON
14

15

16

17
           Defendant, Christopher VALENZUELA, was charged with: 1) Operating a vehicle while
18
     under the influence of alcohol, or drugs, or any combination thereof, to a degree that renders the
19
     operator incapable of safe operation, in violation of Title 36 Code of Federal Regulations §
20
     4.23(a)(1), 2) Operating a vehicle under the influence of alcohol, or drugs, or any combination
21
     hereof with alcohol concentration in the operator’s blood or breath of 0.08 grams or more of
22
     alcohol per 100 milliliters of blood or 0.08 grams or more of alcohol per 210 liters of breath, in
23
     violation of Title 36 Code of Federal Regulations § 4.23(a)(2), 3) Stopping or parking a vehicle
24
     upon a park road, except as authorized by the superintendent, or in the event of an accident or
25
     other condition beyond the control of the operator, in violation of Title 36 Code of Federal
26
     Regulations § 4.13(a), 4) Driving without a valid driver’s license, in violation of Title 36 Code of
27

28
                                                          1
 1   Federal Regulations § 4.2, incorporating California Vehicle Code § 12500(a), 5) Operating a

 2   motor vehicle without due care, in violation of Title 36 Code of Federal Regulations § 4.22(b)(1).

 3    On November 15, 2016, VALENZUELA pled guilty to the charge of Driving Under the

 4   Influence. VALENZUELA was sentenced to 12` months of unsupervised probation with the

 5   conditions he pay a $1200 fine at a rate of $120 per month, obey all laws, report all new violations

 6   of the law to the Court, complete the First Time DUI Offender Program through the California

 7   Department of Motor Vehicles. On October 16, 2017, at the request of the parties, this court

 8   modified the terms of probation to convert the $1200 fine to 120 hours of community service to be

 9   completed on or before November 13, 2018.

10          On December 4, 2108 the Government filed a Notice of Probation Violation alleging

11   VALENZUELA had failed to complete the community service. The Government has

12   subsequently been provided proof of substantial completion of the community service. The

13   Government herewith withdraws its Allegation of Probation Violation in this matter. The

14   Government further requests the review hearing in this matter set for December 11, 2018 be

15   vacated.

16

17   Dated: December 6, 2018                               /S/ Susan St. Vincent
                                                           Susan St. Vincent
18                                                         Legal Officer
19                                                         Yosemite National Park, CA

20
21

22

23

24

25

26
27

28
                                                       2
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED the statement of alleged probation violation(s) in U.S. v. Valenzuela 6:16-
 4                                                `
     MJ-0019-JDP, filed on December 4, 2018 is retracted. The review hearing scheduled for
 5
     December 12, 2018 is vacated.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      December 7, 2018
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
